DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4, 5, 7-14, 17 and 18 are subject under examination.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Leonard Hua (registration number 69,247) on 2/9/2021.

				Claims
Claims have been replaced with the claims below:

Claim 1 (Currently Amended):  A method for controlling radio access resources in a communication network, comprising:
managing, by a central quality of service manager, quality of service classes of a plurality of subnetworks of the communication network, wherein the plurality of subnetworks are logically separate from one another, and wherein each subnetwork of the plurality of subnetworks has an assigned quality of service class according to at least one quality of service agreement for communication services;

receiving, by the central quality of service manager, a first resource message from the first radio access entity, wherein the first resource message indicates that available radio access resources of the first radio access entity are not adequate to comply with the quality of service class of the first subnetwork;
in response to receiving the first resource message, transmitting, by the central quality of service manager to a second radio access entity of the plurality of radio access entities, information relating to the quality of service class of the first subnetwork; 
receiving, by the central quality of service manager, a second resource message from the second radio access entity, wherein the second resource message indicates that available radio access resources of the second radio access entity are adequate to comply with the quality of service class of the first subnetwork; and
in response to receiving the second resource message, initiating, by the central quality of service manager, establishment of a communication connection between a mobile terminal and the first subnetwork via the second radio access entity, wherein the second radio access entity allocates radio access resources for the communication connection based on the quality of service class of the first subnetwork.

Claim 2 (Cancelled).

Claim 3 (Cancelled). 

Claim 4 (Previously Presented):  The method according to claim 1, wherein initiating establishment of the communication connection between the mobile terminal and the first subnetwork via the second radio access entity corresponds to initiating a handover of a communication link of the first subnetwork from the first radio access entity to the second radio access entity. 

Claim 5 (Previously Presented):  The method according to claim 4, wherein initiating the handover is based on at least one of the following: 
availability of radio access resources and/or data processing resources of respective radio access entities; 
load balancing among respective radio access entities; 
selection of respective radio access entities with the lowest radio access resources that comply with respective quality of service classes; and/or 
quality of service requirements for a data stream. 

Claim 6 (Cancelled).

Claim 7 (Previously Presented):  The method according to claim 1, wherein functions of the plurality of subnetworks are predefined by a network orchestrator, and wherein the central quality of service manager sends a message to the network orchestrator based on compliance with a quality of service agreement not being possible.

Claim 8 (Previously Presented):  The method according to claim 1, wherein each respective radio access entity of the plurality of radio access entities comprises a resource controller for controlling radio access resources of the respective radio access entity, and wherein the resource controller of the respective radio access entity allocates radio access resources to a respective subnetwork in order to support a respective quality of service class. 

Claim 9 (Previously Presented):  The method according to claim 1, wherein the radio access resources comprise at least one of the following radio access resources: bandwidth, frequency spectrum, time resources, number of transmission frames, number of time slots, and/or transmission power.

Claim 10 (Previously Presented):  The method according to claim 1, wherein a respective quality of service class comprises at least one of the following parameters: bandwidth, data rate, bit rate, bit error rate, block error rate, and/or transmission delay.

Claim 11 (Previously Presented):  The method according to claim 1, wherein the plurality of radio access entities comprise base stations or wireless routers. 

Claim 12 (Previously Presented):  The method according to claim 1, wherein the plurality of radio access entities are configured for different radio access technologies and communication technologies for Machine Type Communication (MTC). 

Claim 13 (Previously Presented):  The method according to claim 1, wherein the communication network is a communication network of at least fifth generation, and wherein the plurality of subnetworks are network slices. 

Claim 14 (Previously Presented):  The method according to claim 1, wherein the plurality of subnetworks are isolated from one another with regard to communication. 

Claims 15-16 (Cancelled).

Claim 17 (Currently Amended):  A non-transitory computer-readable medium having processor-executable instructions stored thereon for controlling radio access resources in a communication network, wherein the processor-executable instructions, when executed, facilitate:
managing, by a central quality of service manager, quality of service classes of a plurality of subnetworks of the communication network, wherein the plurality of subnetworks are logically separate from one another, and wherein each subnetwork of the plurality of subnetworks has an assigned quality of service class according to at least one quality of service agreement for communication services;
transmitting, by the central quality of service manager to a first radio access entity of a plurality of radio access entities of a radio access network of the communication network, information relating to a quality of service class of a first subnetwork of the plurality of subnetworks;
receiving, by the central quality of service manager, a first resource message from the first radio access entity, wherein the first resource message indicates that available radio access resources of the first radio access entity are not adequate to comply with the quality of service class of the first subnetwork;
in response to receiving the first resource message, transmitting, by the central quality of service manager to a second radio access entity of the plurality of radio access entities, information relating to the quality of service class of the first subnetwork; 
receiving, by the central quality of service manager, a second resource message from the second radio access entity, wherein the second resource message indicates that available radio access resources of the second radio access entity are adequate to comply with the quality of service class of the first subnetwork; and
in response to receiving the second resource message, initiating, by the central quality of service manager, establishment of a communication connection between a mobile terminal and the first subnetwork via the second radio access entity, wherein the second radio access entity allocates radio access resources for the communication connection based on the quality of service class of the first subnetwork.

Claim 18 (Currently Amended):  A system for controlling radio access resources in a communication network, the system comprising:
a central quality of service manager configured to manage quality of service classes of a plurality of subnetworks of the communication network, wherein the plurality of subnetworks are logically separate from one another, and wherein each subnetwork of the plurality of subnetworks has an assigned quality of service class according to at least one quality of service agreement for communication services; and
a radio access network comprising a plurality of radio access entities;
wherein the central quality of service manager is further configured to transmit, to a first radio access entity of the plurality of radio access entities, information relating to a quality of service class of a first subnetwork of the plurality of subnetworks;
wherein the first radio access entity is configured to transmit, to the central quality of service manager, a first resource message, wherein the first resource message indicates that available radio access resources of the first radio access entity are not adequate to comply with the quality of service class of the first subnetwork;
wherein the central quality of service manager is further configured to transmit, to a second radio access entity of the plurality of radio access entities, in response to receiving the first resource message, information relating to the quality of service class of the first subnetwork; 
wherein the second radio access entity is configured to transmit a second resource message from the second radio access entity, wherein the second resource message indicates that available radio access resources of the second radio access entity are adequate to comply with the quality of service class of the first subnetwork; and
wherein the central quality of service manager is further configured to initiate, in response to receiving the second resource message, establishment of a communication connection between a mobile terminal and the first subnetwork via the second radio access entity, wherein the second radio access entity allocates radio access resources for the communication connection based on the quality of service class of the first subnetwork.

Allowable Subject Matter
Claims 1, 4, 5, 7-14, 17 and 18  are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Prior art fails to teach the combination of “ in response to receiving the second resource message, initiating, by the central quality of service manager, establishment of a communication connection between a mobile terminal and the first subnetwork via the second radio access entity, wherein the second radio access entity allocates radio access resources for the communication connection based on the quality of service class of the first subnetwork.” in addition of other limitations of claim 1.

Regarding claim 17, Prior art fails to teach the combination of “in response to receiving the second resource message, initiating, by the central quality of service manager, establishment of a communication connection between a mobile terminal and the first subnetwork via the second radio access entity, wherein the second radio access entity allocates radio access resources for the communication connection based on the quality of service class of the first subnetwork.” in addition to other limitations of claim 17. 

Regarding claim 18, Prior art fails to teach the combination of “wherein the central quality of service manager is further configured to initiate, in response to receiving the second resource message, establishment of a communication connection between a mobile terminal and the first subnetwork via the second radio access entity, wherein the second radio access entity allocates radio access resources for the communication connection based on the quality of service class of the first subnetwork.” in addition to other limitations of claim 18.

Claims 4, 5, 7-14  are allowed as being dependent on claim 1. 

The closest prior art, Ahmed  (US 2013/0303114) para 0125, para 0184 describes RAN operator accepting or denying request from the hosted operator and a hosted operator sending a query request to the RAN operator, wherein the query request may include Qos of resources required by the host operator. However, Ahmed doesn’t teach establishment of a communication connection between a mobile terminal and the first subnetwork via the second radio access entity, wherein the second radio access entity allocates radio access resources for the communication connection based on the quality of service class of the first subnetwork

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAMIT KAUR/Examiner, Art Unit 2416    

/AJIT PATEL/Primary Examiner, Art Unit 2416